Citation Nr: 1616161	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  08-34 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent prior to October 4, 2012, for Dupuytren's contracture of the right hand, and to a disability rating in excess of 10 percent as of October 4, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant's Representative


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel
INTRODUCTION

The Veteran had active service from July 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The June 2008 rating decision granted service connection for Dupuytren's contracture of the right hand and assigned an initial 0 percent rating.  

A July 2013 rating decision increased the disability rating from 0 percent to 10 percent, effective October 4, 2012.  When a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that the claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993). 

In the November 2008 substantive appeal and a January 2014 statement, the Veteran withdrew his appeal of the issue of entitlement to a compensable disability rating for erectile dysfunction.  In January 2014, the Veteran also withdrew his appeal of the issue of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  This was done prior to when the case was certified to the Board.  Because the appeals were withdrawn prior to certification to the Board, the withdrawals became effective when they were received by the RO.  38 C.F.R. § 20.204(b)(3)(2015). 

The Veteran was scheduled to testify at a hearing in March 2016 before the undersigned.  The Veteran informed the Board that he had moved to a medical facility and required constant care.  He stated that he wanted his representative to attend the hearing and provide a statement.  The undersigned granted that motion.  In March 2016, the Veteran's authorized representative provided testimony on his behalf.  A copy of the transcript is of record.  



FINDING OF FACT

Throughout the appeal period, the Veteran has had painful, limited motion of his right long finger with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for Dupuytren's contracture of the right hand have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.59, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in an October 2007 letter.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the adjudication in the July 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  

The Veteran was provided VA examinations in January 2008 and October 2012 to evaluate the severity of Dupuytren's contracture.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they described his disability in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405 (1994).

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria of VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased rating under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181 (1998).  

When the evidence for an against an issue in controversy is in equipoise, reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered all evidence of severity since the effective date for the award of service connection in September 2007.  

A June 2008 rating decision rated the Veteran's disability under Diagnostic Code 5299-5223.  Dupuytren's contracture is not specifically listed in the rating schedule, and it is therefore appropriate to rate it by analogy.  Suttmann v. Brown, 5 Vet. App. 127 (1993).  It has been rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5223, which pertains to favorable ankylosis of two digits of one hand.  Vogan v. Shinseki, 24 Vet. App. 159 (2010); 38 C.F.R. § 4.20 (2015). 

The Veteran is right handed.  Under Diagnostic Code 5223, there are no criteria for a 0 percent rating.  A 10 percent rating is warranted for favorable ankylosis of the long and ring; long and little; or ring and little fingers on the dominant hand.  A 20 percent rating is warranted when there is favorable ankylosis of the index and long; index and ring; or index and little fingers of the dominant hand.  38 C.F.R. § 4.71a (2015).  

In the July 2013 rating decision, the RO changed the Diagnostic Code from 5299-5223 to 5299-5229.  Diagnostic Code 5229 pertains to limitation of motion of the index or long finger.  A 0 percent rating is warranted under Diagnostic Code 5229 for the dominant hand when there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted for the dominant hand when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a (2015).  10 percent is the maximum available schedular rating under Diagnostic Code 5229.  

When an rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of painful motion, excess motion, fatigability, incoordination, weakened motion, and other factors.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to Diagnostic Code 5223, ankylosis is the complete immobility of a joint in a fixed position.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Throughout the appeal period, the Veteran has retained motion in his right fingers and hand.  His disability is not more closely described by favorable or unfavorable ankylosis.  Additionally, the rating criteria set forth in Diagnostic Code 5223 are not based on limitation of motion and therefore it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Therefore, the criteria for a compensable rating under Diagnostic Code 5223 prior to October 4, 2012, were not met.  

As the Veteran is not entitled to an increased rating under Diagnostic Code 5223, the Board must determine whether a higher rating is warranted under any other potentially applicable Diagnostic Codes pertaining to the right fingers prior to October 4, 2012.  Butts v. Brown, 5 Vet. App. 532 (1993).  Any change in Diagnostic Code must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board finds that, throughout the appeal period, the Veteran's disability is more accurately rated by the criteria set forth in Diagnostic Code 5229, which contemplate limitation of motion of the long finger.  

The evidence shows that at the January 2008 VA examination, the Veteran's Dupuytren's contracture caused painful movement of the right long finger with limited motion of the metacarpal (MC), proximal interphalangeal (PIP), and distal interphalangeal (DIP) joints.  The MC joint was limited to 45 degrees.  The PIP joint was limited to 35 degrees.  The DIP joint was limited to 35 degrees.  His thumb and remaining fingers all had normal ranges of motion without pain.  The examiner noted significant swelling of the right long finger.  The Veteran was able to make a tight fist and approximate his fingertips to the proximal transverse crease of his palm except for his right index finger which had a half an inch gap and his right long finger which had a 2.5 inch gap.  The presence of a gap of 2.5 inches meets the criteria for a 10 percent rating under Diagnostic Code 5229.  38 C.F.R. § 4.71a (2015).  Even without the 2.5 inch gap, the Veteran's painful limitation of motion at the January 2008 VA examination would allow the assignment of a 10 percent rating under Diagnostic Code 5229 because the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's VA treatment records consistently note pain in the right long finger with swelling and tenderness over the MC joint.  He was treated with steroid injections.  

At an October 2012 VA examination, the examiner noted that the Veteran's Dupuytren's contracture began in 2008 with the gradual onset of swelling.  After a few months, he had difficulty making a fist or carrying objects with his right hand.  His subjective symptoms were pain, weakness, swelling, difficulty holding a cup, and having illegible handwriting.  He had painful limitation of motion.  He was able to oppose his thumb with a gap of less than one inch.  He was able to approximate his fingertips and proximal transverse crease of his palm with pain at a gap of less than one inch in his index, ring, and little finger.  There was a gap of one inch or more in his right long finger.  After repetitive motion testing, the Veteran did not have additional limitation of motion.  His right hand grip strength was 4/5, indicating some weakness.  He used a right hand brace.  The examiner stated that the Veteran would not be better served by amputation and use of a prosthesis.  He had a scar from an earlier surgery that was not unstable or painful, and did not have an area of 6 or more inches.  The examiner found that the Veteran's Dupuytren's contracture did not impact his ability to work.  

The Board finds that an initial 10 percent disability rating is warranted under Diagnostic Code 5229 for Dupuytren's contracture based upon painful, limited motion.  38 C.F.R. §§ 4.7, 4.59 (2015).  

The change from Diagnostic Code 5223 to 5229 is not improper because the Veteran has not been in receipt of a rating under Diagnostic Code 5223 for twenty or more years, resulting in a protected rating.  38 C.F.R. §§ 3.951(b) (2015); Murray v. Shinseki, 24 Vet. App. 420 (2011).  It is permissible to change a Diagnostic Code to more accurately reflect his symptoms.  Service connection for a disability is not severed when the Diagnostic Code associated with it is changed to more accurately determine the benefit to which a veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Furthermore, the Diagnostic Codes relate to limitation of motion, followed by ankylosis, and thus rate the same symptomatology, a limitation of motion, with the ankylosis rating for a total loss of motion.

As a result of the grant of an initial 10 percent disability rating, the Veteran is in receipt of the maximum rating available under Diagnostic Code 5229 based on symptomatology that includes limitation of motion, during the entire appeal period.  Therefore it is not necessary to consider whether 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are applicable to obtain a higher rating.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With regard to other potentially applicable Diagnostic Codes, the Veteran does not have favorable or unfavorable ankylosis of the thumb or any of his fingers.  Therefore Diagnostic Codes 5216-5227 are not applicable.  Diagnostic Code 5228, limitation of motion of the thumb, provides for a 20 percent disability rating for the dominant hand when there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a (2015).  The evidence does not show, nor does the Veteran assert, that the Dupuytren's contracture impacts the thumb such that those criteria are met.  Diagnostic Code 5228 is not applicable.  Lastly, Diagnostic Code 5230, limitation of motion of the right or little finger, only provides for a 0 percent rating and is therefore not favorable to the Veteran.  38 C.F.R. § 4.71a (2015).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

As described above, the manifestations of the Veteran's Dupuytren's contracture are contemplated by the schedular criteria in Diagnostic Code 5229, which contemplates painful, limited motion, and Diagnostic Code 5223, which contemplates complete loss of motion, or ankylosis.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected Dupuytren's contracture, such that he is adequately compensated for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual conditions fail to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of the service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his Dupuytren's contracture of the right hand makes him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

Accordingly, an initial 10 percent disability rating for Dupuytren's contracture of the right hand is granted under Diagnostic Code 5229.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 10 percent rating, but not higher, for Dupuytren's contracture of the right hand is granted.  

Entitlement to a rating in excess of 10 percent for Dupuytren's contracture of the right hand is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


